DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Objections
Claims 1-20 is/are objected to because of the following informalities:  
As to claim 1, “into a skin” in line 7 should be amended to “into [[a]] skin” (the word “a” is not necessary).  
Claim 11 recites “wherein the plunger includes: a first plunger forms… a second plunger forms”. This appears to be grammatically incorrect. It is believed this should be amended to say “wherein the plunger includes: a first plunger that forms… a second plunger that forms”.
Claim 12 recites “wherein the plunger includes: a first plunger forms… a second plunger forms”. This appears to be grammatically incorrect. It is believed this should be amended to say “wherein the plunger includes: a first plunger that forms… a second plunger that forms”.
As to claim 20, “a deep portion of a skin” in lines 1-2 should be amended to “a deep portion of [[a]] skin” (the word “a” is not necessary).
Claims 2-20 are objected to as they depend from an objected-to claim.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112(b):


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a plunger configured to reciprocate downward and upward, and having a first 5space and a second space formed inside the cylinder” in lines 3-4. This creates confusion as to whether the first space and the second space are being considered part of the plunger or part of the cylinder. Instant Figs. 4-10 depict a “first space 1” and a “second space 2”. The first space 1 appears to refer to a space formed between a top wall of cylinder 610 and plunger 623, and the second space 2 appears to be an interior section of second cylinder 612 where the second plunger 632-2 reciprocates. The examiner recommends amending the language in claim 1 to be more reflective of the drawings in order to avoid confusion as to where the first space and second space are located and/or what parts form the first space and second space. 
Claim 1 recites “wherein the needle is inserted into a skin when the plunger moves downward” in line 7 and “wherein the needle is discharged from the skin and a positive pressure state is formed in the second space, when the plunger moves upward”. This current wording for each phrase reads like a method step, which is unclear because claim 1 is an apparatus claim. The examiner recommends using configured to language, e.g. be saying that the needle is configured to be inserted into skin and that the needle is configured to be discharged from the skin.
Claim 9 recites the limitation "the negative pressure state of the first space" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the positive pressure state of the first space" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites “a first plunger forms the first space” in line 4 and “a second plunger forms the second space” in line 6. This is still confusing, in addition to what was noted above with regard to claim 1, as to how exactly the first space and the second space are formed.  Based off the instant drawings, the  The examiner recommends amending the language in claim 11 to be more reflective of the drawings in order to avoid confusion as to where the first space and second space are located and/or what parts form the first space and second space.
As to claim 17, the recitation of “wherein a high frequency is applied to the needle” is a method step within an apparatus claim. This creates a lack of clarity as to what the applicant is attempting to gain property over. The examiner recommends amending claim 17 to refer to what part(s) cause the high frequency and include how those part(s) are configured to apply the high frequency.
The term "high frequency" in claim  17 is a relative term which renders the claim indefinite.  The term "high frequency" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Claim 17 (as well as claim 18 which depends therefrom and also recites the limitation “high frequency”) is indefinite because it is not clear what the applicant considers a high frequency.
As to claim 18, the recitation of “wherein the high frequency applied to the needle generates thermal energy in a deep portion of the skin” is a method step within an apparatus claim. This creates a lack of clarity as to what the applicant is attempting to gain property over. The examiner recommends amending claim 18 to use configured to language.
Claim 20 recites “A skin treating device for injecting a medicine into a deep portion of a skin of a patient using the medicine injecting tip according to one of claim 1”. However this is not a positive recitation of the medicine injecting tip according to claim 1 and the claim does not require any structure or particular limitations regarding the skin treating device other than the functional limitation of being for injecting a medicine into a deep portion of a skin of a patient. Therefore it is not exactly clear what the applicant is intending to gain property over and in what 
Claims 2-20 are rejected as they depend from a rejected claim.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Wang et al. (US 2005/0137525 A1, hereafter 'Wang') in view of Sostek et al. (US 2013/0041265 A1, hereafter 'Sostek').
As to claim 1, Wang discloses a medicine injecting tip (Fig. 3) comprising: a cylinder (holder 28); a plunger (insert 21) configured to reciprocate downward and upward (see Fig. 3, para 0093), and having a first 5space (hollow area inside 28 where spring 32 is located – see Fig. 3) and a second space (bore of insert 21) formed inside the cylinder (at least a portion of the bore is inside the cylinder 28 as seen in Fig. 3); and a needle (12) disposed in the plunger (12 disposed within 21; see Fig. 3, para 0093) and disposed in the second space of the cylinder (Fig. 3), wherein the needle is inserted into a skin when the plunger moves downward (see Fig. 3, para 0005, 0112), and 10wherein the needle is discharged from the skin when the plunger moves upward (see Fig. 3, para 0112).
Wang is silent to wherein a positive pressure state is formed in the second space, when the plunger moves upward.
Sostek discloses wherein a positive pressure state is formed in a second space (interior of working end 1 – see Fig. 4A-4B & para 0076 which teaches “In some embodiments, when the injection commences, the fluid is injected at the same time as the micro-positioning system withdraws the working end from the tissue or flesh.  The rate of liquid infusion can be matched to the rate of working end withdrawal so as to put very little pressure on the cells (e.g., no more pressure than that of the surrounding tissue or flesh)”). It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to have modified Wang in view of Sostek, such that a positive pressure state is formed in a second space by providing pressure into the needle 12 to deliver fluid as the needle/plunger move upward (the examiner notes that the second space of Wang contains the needle 12 and is thus saying it would have been obvious to generate a positive pressure inside the needle 12 as the plunger/needle move upward) in view of the teachings of Sostek. One would have been motivated to do so in order to match a rate of liquid infusion to a rate of withdrawal of the needle 12 so as to put very little pressure on the cells of the patient (see para 0076 of Sostek).

As to claim 2, Wang in view of Sostek teaches the medicine injecting tip of claim 1 as described above. Wang further discloses wherein a hole is formed in the skin as the needle is inserted into the skin and discharged from the skin (see paragraphs 0006-0012; penetration of the needle of Wang into skin would produce a hole that would persist, at least temporarily, once discharged inasmuch as the needle of the instant invention).
Wang does not expressly recite 15wherein a medicine is injected into the hole, which is formed in the skin, when the second space is in the positive pressure state. However the above rejection in view of Sostek noted that “fluid is injected at the same time as the micro-positioning system withdraws the working end from the tissue or flesh” (para 0076 of Sostek). It thus holds that if modifying Wang in view of Sostek as noted above and injecting fluid as the needle of Wang is withdrawn, medicine is injected into the hole, which is formed in the skin, when the second space is in the positive pressure state.

As to claim 5, Wang in view of Sostek teaches the medicine injecting tip of claim 1 as described above. Wang further discloses wherein a first channel (lumen of needle 12) is formed 29in the medicine injecting tip to connect the first space with the second space (Fig. 3).
As to claim 19, Wang in view of Sostek teaches the medicine injecting according to claim 1 as described above. Wang further discloses that “a handle or level may be used to rotate the insert” (para 0109 – though the handle is shown with reference to Fig. 2(a), it is readily apparent that the handle could also be applied to the embodiment of Fig. 3 where the insert is also rotated – see Fig. 3, para 0093). Thus it can be said that the medicine injecting tip according to claim 1 can be equipped to a “hand piece” (handle; annotated as 26 in Fig. 2(a)) and thus the Wang in view of Sostek satisfies the limitations of a hand piece equipped with the medicine injecting tip according to claim 1.

Claims 1, 3-5, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Duineveld et al. (US 2009/0036795 A1, hereafter ‘Duineveld’).
As to claim 1, Wang discloses a medicine injecting tip (Fig. 3) comprising: a cylinder (holder 28); a plunger (insert 21) configured to reciprocate downward and upward (see Fig. 3, para 0093), and having a first 5space (through bore within 21 – see para 0093) and a second space (hollow area inside 28 where spring 32 is located) formed inside the cylinder (see Fig. 3); and a needle (12) disposed in the plunger and disposed in the second space of the cylinder (Fig. 3), wherein the needle is inserted into a skin when the plunger moves downward (see Fig. 3, para 0005, 0112), and 10wherein the needle is discharged from the skin, when the plunger moves upward (see Fig. 3, para 0112).
Wang, which teaches using a vacuum bulb 39 to cause doming of skin (see para 0112, Fig. 3) but is silent to wherein a positive pressure state is formed in the second space, when the plunger moves upward.
Duineveld teaches forming a positive pressure state in a second space (or a negative pressure depending on a desired “doming” of skin – see para 0033 which teaches “By applying a vacuum using vacuum apparatus 8 (as shown in FIG. 2) the doming of the skin can be enhanced.  Conversely, by applying a positive pressure skin doming can be decreased”). It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention, based off of Duineveld, to have modified Wang such that a positive pressure state is formed in the second space, when the plunger moves upward. One would have been motivated to do so in order to reduce an amount of doming of the skin after an injection has occurred (see para 0033 of Duineveld).

As to claim 3, Wang in view of Duineveld teaches the medicine injecting tip of claim 1 as described above. Wang further teaches wherein a negative pressure state is formed in the second space when the plunger moves downward (see para 0112 describing how vacuum bulb 39 creates a vacuum).
As to claim 4, Wang in view of Duineveld teaches the medicine injecting tip of claim 3 as described above. Wang further teaches wherein a surface of the skin is pulled to the second space (the examiner notes that pulled “to” the second space does not necessarily mean pulled inside the suction can also be used to propel the microneedle tip 15 against the skin 31” – see para 0112).
As to claim 5, Wang in view of Duineveld teaches the medicine injecting tip of claim 1 as described above. Wang further discloses wherein a first channel (lumen of needle 12) is formed 29in the medicine injecting tip to connect the first space with the second space (Fig. 3).
As to claim 19, Wang in view of Duineveld teaches the medicine injecting according to claim 1 as described above. Wang further discloses that “a handle or level may be used to rotate the insert” (para 0109 – though the handle is shown with reference to Fig. 2(a), it is readily apparent that the handle could also be applied to the embodiment of Fig. 3 where the insert is also rotated – see Fig. 3, para 0093). Thus it can be said that the medicine injecting tip according to claim 1 can be equipped to a “hand piece” (handle; annotated as 26 in Fig. 2(a)) and thus the Wang in view of Duineveld satisfies the limitations of a hand piece equipped with the medicine injecting tip according to claim 1.

Claims 17-18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Sostek (and alternatively Duineveld) as applied to claim 1 above, and further in view of Kang (US 2011/0092884 A1).
As to claim 17, Wang in view of Sostek (and alternatively Duineveld) teaches the medicine injecting tip of claim 1 as described above, but is silent to wherein a high frequency is applied to the needle. 
Kang discloses applying a high frequency to a needle (see para 0028, 0073, 0126) 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to have modified Wang (as already modified by either Sostek or Duineveld above) such that a high frequency is applied to the needle. One would have been motivated to do so in order to provide treatment to the skin (see para 0005-0006 disclosing improving wrinkles and regenerating collagen and para 0124 disclosing delivery of a drug) while also avoiding causing pain to a patient (para 0126-0127) 


It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to have modified Wang (as already modified above) such that the high frequency applied to the needle generates thermal energy in a deep portion of the skin. One would have been motivated to do so in order to provide treatment to deep portions of the skin (see para 0024, 0074 of Kang, as well as para 0005-0006 disclosing improving wrinkles and regenerating collagen and para 0124 disclosing delivery of a drug) while also avoiding causing pain to a patient (para 0126-0127 of Kang).

As to claim 20, Wang in view of Sostek (and alternatively Duineveld) teach a skin treating device (syringe 38 of Wang) for injecting a medicine into a skin of a patient (syringe 38 used to supply a drug and/or withdraw body fluids through the microneedle see para 0112 of Wang) using the medicine injecting tip according to one of claim 1 (see above rejections of claim 1 in which it was already discussed how to modify Wang in order to satisfy the limitations of claim 1).
Wang and Sostek/Duineveld are silent to the skin treating device being for injecting the medicine into a deep portion of the skin. 
Kang discloses injecting medicine (drug 1520) into a deep portion of skin (see para 0124 disclosing injection of the drug 1520 through needles 105 and paragraphs 0024, 0074 disclosing how the needles of Kang can be designed to be inserted into different layers including as far as a subcutaneous fat layer). It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to have modified Wang (as already modified above) in view of Kang such that the skin treating device be configured for injecting the medicine into a deep portion of the skin in order to provide treatment in deep portions of the skin (see 0024, 0074, 0124 of Kang).

Allowable Subject Matter
No claims are currently allowed.
The examiner notes that no prior art rejections are being given for claims 6-16. The lack of clarity in claim 1 (from which each of claims 6-16 depends either directly or through an intervening claim(s)) as well in claims 6-16 as specified in the rejections under 35 U.S.C. 112 makes it difficult to discern the scope of these claims. The examiner will further consider the prior art when these lacks of clarity are addressed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James D Ponton whose telephone number is (571)272-1001. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 5712723383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James D Ponton/Examiner, Art Unit 3783